Citation Nr: 0512692	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

The veteran died in October 2002, and the appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The veteran died in October 2002.  The cause of death was 
listed as respiratory failure due to pneumonia.  

3.  Upon his death, the veteran's service-connected 
disabilities were systemic arthritis, osteopenia in the 
bilateral ankles associated with systemic arthritis, and 
degenerative joint disease of the lumbar spine, bilateral 
knees and bilateral hips associated with systemic arthritis.  
The veteran had a 90 percent combined disability evaluation, 
effective on December 12, 2000.  

4.  Neither respiratory failure due to pneumonia nor end-
stage renal disease, diabetes mellitus or coronary artery 
disease is shown to have been present in service or until 
many years thereafter

5.  4.  Neither respiratory failure due to pneumonia nor end-
stage renal disease, diabetes mellitus or coronary artery 
disease is shown to have been etiologically related to any 
event in service or to have been caused or aggravated by 
service-connected disability.  

6.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSIONS OF LAW

1.  Neither the veteran's respiratory failure due to 
pneumonia, nor any end-stage renal disorder, diabetes 
mellitus or coronary artery disease was due to disease or 
injury that was incurred in or aggravated by service; nor may 
those conditions be presumed to have been incurred in 
service; nor was any proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).  

2.  A service-connected disability did not cause or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  VCAA and 
the implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issue of service 
connection for the cause of the veteran's death, a 
substantially complete application was received in October 
2002. Thereafter, a January 2003 rating decision denied the 
claim.  

In October 2002, the RO issued a VCAA notice letter prior to 
the initial rating action that denied the appellant's DIC 
claim.  

In the letter, the RO provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

In a May 2003 Statement of the Case the RO informed the 
appellant of the information and evidence necessary to 
substantiate her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
there is a complete evidentiary record upon which to decide 
the appellant's claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  





Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war, and carcinoma renal disease or coronary artery 
disease is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(2)(3) (2004).  

In this case, there is no medical evidence suggesting that 
the service-connected systemic arthritis, degenerative joint 
disease or osteopenia played a material causal or 
contributory role in the veteran's death.  

Moreover, on review, the terminal hospital records and the 
certificate of death support the conclusion that no service-
connected disability even played a contributory role in 
producing or accelerating the veteran's demise.  

While the Board is aware that at the time of the veteran's 
death, he had a combined disability evaluation of 90 percent, 
the certificate of death indicates that the veteran died in 
October 2002 due to pneumonia.  Other significant conditions 
listed on the death certificate include those of end-stage 
renal disease, diabetes mellitus and coronary artery disease.  

The veteran's death summary from Dartmouth-Hitchcock Medical 
Center and VA medical records makes reference to the service-
connected disabilities, but only list them among his multiple 
diseases.  

There is no competent evidence that his service-connected 
disability was significantly progressive or debilitating 
during the last several years of his life.  The clinical 
records do not show any reference to systemic arthritis as 
active or involved in his death.  

As noted hereinabove, the only reference to the veteran's 
service-connected arthritis and degenerative joint disease in 
these clinical records is historical in nature.  

The Board reviewed VA medical records dated from January 2002 
to October 2002.  In March 2002, the veteran was treated for 
pneumonia.  There are also March 2002 entries noting x-ray 
evidence of degenerative changes in the right foot joints 
with hallux valgus deformity and medial bunion.  
Osteomyelitis was not observed.  The records dated in October 
2002 reflect treatment for an ulcer of the right toe, 
bilateral hallux limitus, diabetes mellitus and end-stage 
renal disease.  

The only evidence of a relationship between the veteran's 
service-connected disability and his death is limited to 
assertions made by the appellant; however, as a layperson, 
she is not qualified to render an opinion concerning question 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Based on a review of the evidence, the Board finds no 
competent evidence that suggests that any of the fatal 
conditions were present in service or for many years 
thereafter or due to any event or incident in service.  

In light of these circumstances, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


